DETAILED ACTION
This action is responsive to the application No. 16/586,126 filed on September 27, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Species 1 reading on Fig. 19 in the reply filed on 12/23/2020 is acknowledged.  Applicants indicated that claims 1-20 read on the elected species.  Accordingly, pending in this Office action are claims 1-20.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation in claim 12 that “the concentration of Ga decreases in a stepwise manner” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites that the epitaxial layer includes Si1-x-yGexSny doped with Ga, where 0.6 ≤ x ≤ 1.0, 0 < y < 0.4, however, the value of x cannot be equal to 1 since this will render the expression indefinite, i.e., Si-yGeSny for 0 < y < 0.4.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 10, 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 9,466,723) in view of Yin (US 2015/0318354).  

Regarding Claim 1, Huang (see, e.g., Figs. 2A-2J), teaches a method of forming a semiconductor device 200 including a fin field effect transistor (FinFET), the method comprising:
forming a sacrificial layer 240 over a source/drain structure 225 of a fin structure 210 and an isolation insulating layer 220 (see, e.g., Fig. 2A);
patterning the sacrificial layer 240, thereby forming an opening (see, e.g., Fig. 2A);
forming a first liner layer 250 on the isolation insulating layer 220 in a bottom of the opening and on at least side faces of the patterned first sacrificial layer 240 (see, e.g., Fig. 2B);
after the first liner layer 250 is formed, forming a dielectric layer 255 in the opening (see, e.g., Fig. 2C);
255 is formed, removing the patterned first sacrificial layer 240, thereby forming a contact opening 265 over the source/drain structure 225 (see, e.g., Fig. 2H); and
forming a conductive layer 275 in the contact opening 265,
wherein:
the source/drain structure 225 includes an epitaxial layer (see, e.g., col. 4, ll. 42-43).
Huang does not show that the epitaxial layer includes at least one selected from the group consisting of SiGe doped with Ga, GeSn doped with Ga, SiGeSn doped with Ga.
Yin (see, e.g., Figs. 6A-6B), in similar FinFET processes, on the other hand, teaches forming raised epitaxial source/drain regions 1S/1D including at least one selected from the group consisting of SiGe doped with Ga, GeSn doped with Ga, SiGeSn doped with Ga, so as to apply compressive stress to the channel regions, thereby improving hole mobility (see, e.g., par. 0030).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Huang’s process, epitaxial source/drain regions including at least one selected from the group consisting of SiGe doped with Ga, GeSn doped with Ga, SiGeSn doped with Ga, as taught by Yin, so as to apply compressive stress to the channel regions, thereby improving hole mobility.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 4, Huang and Yin teach all aspects of claim 1.  Yin (see, e.g., Figs. 6A-6B), teaches that the FET is a p-type FET (see, e.g., par. 0030).

Regarding Claim 8, Huang and Yin teach all aspects of claim 1.  Huang (see, e.g., Figs. 2A-2JB), teaches forming a source/drain contact contacting the epitaxial layer 225 and a source/drain region of the fin structure 210 (see, e.g., col. 5, ll. 62-67, col. 6, ll. 1-3).  

Regarding Claim 10, Huang (see, e.g., Figs. 2A-2J), teaches a method of forming a semiconductor device 200, the method comprising:
forming a fin structure 210 over a substrate 205 (see, e.g., Fig. 2A);
forming an isolation insulating layer 220 so that an upper portion of the fin structure 210 protrudes from the isolation insulating layer 220 (see, e.g., Fig. 2A);
forming an epitaxial layer 225 over a source/drain region of the fin structure 210 (see, e.g., Fig. 2A, col. 4, ll. 42-43);
forming a first dielectric layer 245 over the epitaxial layer 225 (see, e.g., Fig. 2A);
forming a gate structure including a metal gate electrode (see, e.g., Fig. 2A, col. 1, ll. 54-58, col. 4, ll. 29-49);
after the gate structure is formed, removing the first dielectric layer 245 over the epitaxial layer 225 (see, e.g., Fig. 2H);
forming a second dielectric layer 255 such that the epitaxial layer 225 is exposed (see, e.g., Fig. 2I); and
275 over the exposed epitaxial layer 225 (see, e.g., Fig. 2J),
Huang does not show that the epitaxial layer includes at least one selected from the group consisting of SiGe doped with Ga, GeSn doped with Ga, SiGeSn doped with Ga.
Yin (see, e.g., Figs. 6A-6B), in similar FinFET processes, on the other hand, teaches forming raised epitaxial source/drain regions 1S/1D including at least one selected from the group consisting of SiGe doped with Ga, GeSn doped with Ga, SiGeSn doped with Ga, so as to apply compressive stress to the channel regions, thereby improving hole mobility (see, e.g., par. 0030).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Huang’s process, epitaxial source/drain regions including at least one selected from the group consisting of SiGe doped with Ga, GeSn doped with Ga, SiGeSn doped with Ga, as taught by Yin, so as to apply compressive stress to the channel regions, thereby improving hole mobility.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 14, Huang and Yin teach all aspects of claim 10.  Huang (see, e.g., Figs. 2A-2J), teaches that the conductive contact 275 contacts the epitaxial layer and the source/drain region of the fin structure 210.  

Regarding Claim 15, Huang and Yin teach all aspects of claim 10.  Huang (see, e.g., Figs. 2A-2J), teaches that the conductive contact 275 is in contact with the isolation insulating layer 220.  

Regarding Claim 16, Huang and Yin teach all aspects of claim 10.  Huang (see, e.g., Figs. 2A-2J), teaches that the conductive contact 275 includes a silicide layer and a metal layer (see, e.g., col. 5, ll. 62-67, col. 6, ll. 1-3).  

Regarding Claim 17, Huang (see, e.g., Figs. 2A-2J), teaches a method of forming a semiconductor device 200, the method comprising:
forming a first dielectric layer 245 over an epitaxial layer 225 formed over a source/drain region of a fin structure 210 and an isolation insulating layer 220 (see, e.g., Fig. 2A, col. 4, ll. 42-43);
forming a gate structure including a metal gate electrode (see, e.g., Fig. 2A, col. 1, ll. 54-58, col. 4, ll. 29-49);
after the gate structure is formed, removing the first dielectric layer 245 over the epitaxial layer 225 (see, e.g., Fig. 2H);
forming a sacrificial layer 240 over the epitaxial layer 225 (see, e.g., Fig. 2A);
patterning the sacrificial layer 240 (see, e.g., Fig. 2A); 
forming a second dielectric layer 255 (see, e.g., Fig. 2C);
removing the patterned sacrificial layer 240 so that the epitaxial layer 225 is exposed (see, e.g., Fig. 2I); and
275 over the exposed epitaxial layer 225 (see, e.g., Fig. 2J),
Huang does not show that the epitaxial layer includes at least one selected from the group consisting of SiGe doped with Ga, GeSn doped with Ga, SiGeSn doped with Ga.
Yin (see, e.g., Figs. 6A-6B), in similar FinFET processes, on the other hand, teaches forming raised epitaxial source/drain regions 1S/1D including at least one selected from the group consisting of SiGe doped with Ga, GeSn doped with Ga, SiGeSn doped with Ga, so as to apply compressive stress to the channel regions, thereby improving hole mobility (see, e.g., par. 0030).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Huang’s process, epitaxial source/drain regions including at least one selected from the group consisting of SiGe doped with Ga, GeSn doped with Ga, SiGeSn doped with Ga, as taught by Yin, so as to apply compressive stress to the channel regions, thereby improving hole mobility.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 19, Huang and Yin teach all aspects of claim 17.  Huang (see, e.g., Figs. 2A-2J), teaches that before the second dielectric layer 255 is formed, an insulating layer 250 is formed over the patterned sacrificial layer 240 and the isolation insulating layer 220.  

Regarding Claim 20, Huang and Yin teach all aspects of claim 17.  Huang (see, e.g., Figs. 2A-2J), teaches that the sacrificial layer 240 is made of one or more of Group IV elemental or compound materials (see, e.g., col. 5, ll. 1-4).

Claims 2, 3, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 9,466,723) in view of Yin (US 2015/0318354) and further in view of Lan (US 2017/0278968).  

Regarding Claim 2, Huang and Yin teach all aspects of claim 1.  They are silent with respect to the claim limitations that the epitaxial layer includes at least one selected from the group consisting of Si1-x-yGexSny doped with Ga, where 0.6 [Symbol font/0xA3] x [Symbol font/0xA3] 1.0, Si1-xGex doped with Ga, where 0.6 [Symbol font/0xA3] x < 1.0, Si1-x-yGexSny doped with Ga, where 0.6 [Symbol font/0xA3] x [Symbol font/0xA3] 1.0, 0 < y < 0.4 and 1-x-y is not zero.  
Lan (see, e.g., Figs. 19, 57), in similar FinFET processes, on the other hand, teaches a fin structure 308 protruding from an isolation insulating layer 360 used to separate the transistors from each other, the fin structure 308 including a channel region 303 and a source/drain region 301/354 disposed adjacent to the channel region 303 (see, e.g., par. 0081) and including epitaxial layer stressors comprising Si1-x-yGexSny doped with Ga at a concentration less than 1x1019 atoms/cm3, where 0 < x < 1.0, 0 < y ≤ 0.3, x + y ≤ 1, to provide low source/drain region resistance and enhance the electron and hole mobility of field effect transistors (see, e.g., pars. 0024, 0027, 0040, 0082-0083, 0104).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Huang’s/Yin’s process, an epitaxial layer including at least one selected from the group consisting of Si1-x-yGexSny doped with Ga, where 0.6 [Symbol font/0xA3] x [Symbol font/0xA3] 1.0, Si1-xGex doped 1-x-yGexSny doped with Ga, where 0.6 [Symbol font/0xA3] x [Symbol font/0xA3] 1.0, 0 < y < 0.4 and 1-x-y is not zero, as taught by Lan, to provide low source/drain region resistance and enhance the electron and hole mobility of field effect transistors.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 3, Huang, Yin, and Lan teach all aspects of claim 2.  Lan teaches that a concentration of Ga is less than 1x1019 atoms/cm3.  They are silent with respect to the claim that a concentration of Ga is in a range from 1 x 1018 atoms/cm3 to 1 x 1022 atoms/cm3.  
Lan does not specifically teach that the concentration of Ga is in a range from 1x1018 atoms/cm3 to 1x1022 atoms/cm3.
However, MPEP § 2144.05 states that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
“[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).


CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed atomic percentage ranges and doping concentrations or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen atomic percentage or upon another variable recited in a claim, the applicant must show that the chosen atomic percentage is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding Claim 5, Huang and Yin teach all aspects of claim 1.  They are silent with respect to the claim limitation that the epitaxial layer includes Si1-x-yGexSny doped with Ga, where 0.6 [Symbol font/0xA3] x [Symbol font/0xA3] 1.0.  
Lan (see, e.g., Figs. 19, 57), in similar FinFET processes, on the other hand, teaches, source/drain regions including epitaxial layer stressors comprising Si1-x-yGexSny doped with Ga at a concentration less than 1x1019 atoms/cm3, where 0 < x < 1.0, 0 < y ≤ 0.3, x + y ≤ 1, to provide low source/drain region resistance and enhance the electron and hole mobility of field effect transistors (see, e.g., pars. 0024, 0027, 0040, 0082-0083, 0104).
1-x-yGexSny layer of Lan in Huang’s/Yin’s process, to provide low source/drain region resistance and enhance the electron and hole mobility of field effect transistors.
See also the comments stated above in claim 3 regarding overlapping ranges and product-by-process limitations which are considered repeated here.

Regarding Claim 11, Huang and Yin teach all aspects of claim 10.  Yin (see, e.g., Figs. 6A-6B), teaches doping the epitaxial layer with Ga (see, e.g., par. 0030).
They are silent with respect to the claim that a concentration of Ga is in a range from 1 x 1018 atoms/cm3 to 1 x 1022 atoms/cm3.  
Lan (see, e.g., Figs. 19, 57), in similar FinFET processes, on the other hand, teaches a fin structure 308 protruding from an isolation insulating layer 360 used to separate the transistors from each other, the fin structure 308 including a channel region 303 and a source/drain region 301/354 disposed adjacent to the channel region 303 (see, e.g., par. 0081) and including epitaxial layer stressors comprising Si1-x-yGexSny doped with Ga at a concentration less than 1x1019 atoms/cm3, where 0 < x < 1.0, 0 < y ≤ 0.3, x + y ≤ 1, to provide low source/drain region resistance and enhance the electron and hole mobility of field effect transistors (see, e.g., pars. 0024, 0027, 0040, 0082-0083, 0104).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Huang’s/Yin’s process, an epitaxial layer doped with Ga at a concentration of Ga in a range from 1 x 1018 atoms/cm3 to 1 x 1022 atoms/cm3, as taught by Lan, to provide 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Lan teaches that a concentration of Ga is less than 1x1019 atoms/cm3.  Lan does not specifically teach that the concentration of Ga is in a range from 1x1018 atoms/cm3 to 1x1022 atoms/cm3.
However, MPEP § 2144.05 states that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
“[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed atomic percentage ranges  and doping concentrations it would have been obvious at the time of the invention to one of ordinary skill in the art to have the claimed atomic percentage ranges and doping concentrations in Wang’s device.


The specification contains no disclosure of the critical nature of the claimed doping concentrations or any unexpected results arising therefrom.  Where patentability is said to be based upon a particular chosen concentration or upon another variable recited in a claim, the applicant must show that the chosen concentration is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 9,466,723) in view of Yin (US 2015/0318354) and further in view of Bourjot (US 2019/0051757).

Regarding Claim 6, Huang and Yin teach all aspects of claim 1.  Huang and Yin teach doping the epitaxial layer with B, Al, Ga, In (see, e.g., Yin, par. 0030). 
Huang and Yin, however, do not teach that the epitaxial layer is further doped with boron or indium.  Bourjot, on the other hand, teaches source/drain regions composed of a silicon-germanium (SiGe) alloy and including a concentration of p-type dopant from Group III of the Periodic Table (e.g., boron (B), aluminum (Al), gallium (Ga), and/or indium (In)) that imparts p-type electrical conductivity to the constituent semiconductor material (see, e.g., par. 0010).
It would have been obvious to one of ordinary skill in the art at the time of filing to include gallium and indium in the source/drain regions of Huang’s/Yin’s device, as taught by Bourjot, to further impart p-type electrical conductivity to the source/drain regions.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

“A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.  In that instance the fact § 103.”  KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 9,466,723) in view of Yin (US 2015/0318354) and further in view of Avci (US 2019/0081044).

Regarding Claims 7 and 13, Huang and Yin teach all aspects of claims 1 and 10.  Huang/Yin teach doping the epitaxial layer with Ga but do not teach that a concentration of Ga decreases from an outer surface of the epitaxial layer toward inside the epitaxial layer.  Avci (see, e.g., Fig. 4B), on the other hand, teaches source/drain regions having doping profiles where the concentration of dopants decrease from an outer surface of the source/drain region toward inside the source/drain region resulting in devices having a higher threshold voltage Vth and lower external resistance (see, e.g., pars. 0053-0054).
It would have been obvious to one of ordinary skill in the art at the time of filing to include the Ga doping profile of Avci in Huang’s/Yin’s device to increase the threshold voltage Vth and lower the external resistance of the FinFET device.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 9,466,723) in view of Yin (US 2015/0318354) and further in view of Haigou (US 2019/0057899).

Regarding Claim 9, Huang and Yin teach all aspects of claim 1.  Huang (see, e.g., Figs. 2A-2J), teaches that before the sacrificial layer 240 is formed, a layer 232 is formed over the source/drain structure 225 and the isolation insulating layer 220.
Huang is silent with respect to the claim limitation that the layer 232 is an insulating layer.
e.g., par. 0018).
It would have been obvious to one of ordinary skill in the art at the time of filing to have an insulating CESL in Huang’s process, as taught by Haigou, to protect various device features during one or more etching steps. 

Regarding Claim 18, Huang and Yin teach all aspects of claim 17.  Huang (see, e.g., Figs. 2A-2J), teaches that before the sacrificial layer 240 is formed, a layer 232 is formed over the source/drain structure 225 and the isolation insulating layer 220.  
Huang is silent with respect to the claim limitation that the layer 232 is an insulating layer.
Haigou, on the other hand, teaches using contact etch stop layers (CESL) over source/drain regions similar to those of Huang, made of insulating materials and adapted to protect various device features during one or more etching steps (see, e.g., par. 0018).
It would have been obvious to one of ordinary skill in the art at the time of filing to have an insulating CESL in Huang’s process, as taught by Haigou, to protect various device features during one or more etching steps.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 9,466,723) in view of Yin (US 2015/0318354) and further in view of Schneider (US 2009/0140335).

Regarding Claim 12, Huang and Yin teach all aspects of claim 10.  They do not teach that the concentration of Ga decreases in a stepwise manner.
e.g., par. 0091).
Schneider teaches that stepwise or gradual doping profiles are functional equivalents known in the art.  Therefore, because these concentration level profiles were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute a gradual doping profile for a stepwise doping profile since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
However, this claim limitation is merely considered a change in the concentration of Ga in Huang’s/Yin’s process.  The specific claimed stepwise decrease in the Ga concentration, absent any criticality, is only considered to be an obvious modification of the Ga concentration profile in Huang’s/Yin’s process, as the courts have held that changes in concentration without any criticality, are within the level of skill in the art.  According to the courts, a particular concentration is nothing more than one among numerous concentrations that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed Ga concentration stepwise decrease, it would have been 

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed Ga concentration stepwise decrease or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen concentration or upon another variable recited in a claim, the applicant must show that the chosen concentration is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).  See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on 
/Nelson Garces/Primary Examiner, Art Unit 2814